DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 25, 26, and 30 all recite the limitation “mounting means” and will be treated in accordance with 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 15-17, 24-26, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (US 20100018809 A1) in view of Peacock et al. (US 20140000987 A1, Applicant’s cited prior art, henceforth referred to as “Peacock 2”).
	Regarding claim 15, Peacock et al. teach:
An elevator system comprising: 
	a first elevator shaft (shaft S, figure 8) and a second elevator shaft (shaft S’, figure 8); 
	a jump lift (platform M, elevator car K, right side of figure 8, see paragraph [0085], “a jump-lift 			can be carried out and platform M is also moved upwards,” lines 29-30) arranged in the 			first elevator shaft; 	
	a construction site elevator system (hoisting beam 40, working platform 10, safety structure 1, 			left side of figure 8) arranged in the second elevator shaft for temporarily bridging at 			least part of a distance between a top stop of the jump lift (top stop of elevator car K) in 			the first elevator shaft (shaft S) and a top work level (top stop of platform 10) of the 			elevator system; 
	wherein the construction site elevator system includes a frame structure (hoisting beam 40 and 			safety structure 1, figure 8) and an elevator (working platform 10, figure 8) within the 			frame structure (between beam 40 and structure 1); and 
	wherein the frame structure is insertable into the second elevator shaft and is selectively 			mountable at different positions on the second elevator shaft (see paragraph [0088], “In 		the method, as work progresses, the delimited range of movement is shifted upwards 			by removing the said structure 1, preferably along the guide rails. Such removal of the 			structure 1 is preferably implemented by raising the hoisting beam 40,” lines 1-5).  
	Peacock et al. do not teach:
the elevator having an elevator car and the frame structure is insertable at different positions including the top stop.
	However, Peacock 2 teaches:
An elevator system,
the elevator having an elevator car (elevator car 1, figure 1) and the frame structure (first support structure 2, support structure 3, and roof structure 4, figure 1) insertable at different positions (via supporting means t, figure 1) including the top stop (the elevator system shown in figure 1 is insertable at any location within the shaft).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elevator system of Peacock 2 in the second hoistway of Peacock et al. as a dual-purpose system to move passengers within the elevator car and provide a working platform for upper floors. The roof structure of Peacock 2 adds the benefit of safety for the workers as a means of protection from anything falling from above the working platform. The elevator system of Peacock 2 would replace the combination of the working platform and elevator car of Peacock et al. making it insertable at any location within the second hoistway, including at the top stop of the jump lift in the first hoistway.
	Regarding claim 16, Peacock et al. further teach:
wherein the frame structure (1, 40) is formed as scaffolding (the frame structure is designed to be temporary as scaffolding).  
	Regarding claim 17, Peacock 2 teaches:
wherein the scaffolding is steel scaffolding (see paragraph [0026], “In a preferred embodiment, the core elements comprise a plywood plate, one or more steel plates, and a corrugated metal sheet between the steel plate and the second skin.”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the frame structure of Peacock et al. out of steel as taught by Peacock 2  for the known benefits of strength, cost, and availability of steel. Material selection is a matter of engineering design choice and steel is commonly used in the art for structural purposes.	
	Regarding claim 24, Peacock et al. teach:
The elevator system according to claim 15.
	Peacock et al. do not teach:
wherein the elevator includes the car, a counterweight, a motor for moving the car and the counterweight, and a suspension means suspending the car and the counterweight.  
	However, Peacock 2 teaches:
wherein the elevator includes the car (elevator car 1, figure 1), a counterweight (counterweight CW, figure 1), a motor (25, figure 1) for moving the car and the counterweight, and a suspension means (roping R, figure 1) suspending the car and the counterweight.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elevator taught by Peacock 2 in the second shaft of Peacock et al. to streamline the method of raising the construction elevator and corresponding passenger elevator. The system of Peacock et al. has separate lift structures for the construction portion of the elevator and a passenger jump-lift type elevator for the finished floors. Peacock 2 presents a combined style lift that allows for raising the entire system as construction is completed on upper levels. 
	Regarding claim 25, Peacock et al. further teach:
including mounting means (safety structure 1 is a structural equivalent to the “one or more beams” as described in the Specification of the current application on page 3, line 31, with means 2 that prevent downward movement when mounted in position, see paragraph [0055] and figure 1) mounting the frame structure on the second elevator shaft (shaft S’).  
	Regarding claim 26, Peacock 2 further teaches:
wherein the mounting means (platform 44, lifting beam 30, support means t, figure 1, structural equivalent to the “one or more beams” as described in the Applicant’s Specification on page 3, line 31) is adapted to engage in door openings (shown in figures 2, 3) of a shaft wall of the second elevator shaft for mounting the frame structure. 
	Regarding claim 28, Peacock et al. further teach:
including rotatably mounted rollers (rollers of guides 4 and rollers 9, figure 1) and/or wheels on an outside of the frame structure (rollers on outside of safety structure 1).  
	Regarding claim 30, Peacock et al. and Peacock 2 further teach:
A method for temporarily bridging at least part of a distance between a top stop of a jump lift (platform M, elevator car K, right side of figure 8, see paragraph [0085], “a jump-lift can be carried out and platform M is also moved upwards,” lines 29-30 of Peacock et al.) and a top work level of an elevator system construction site (hoisting beam 40, working platform 10, safety structure 1, left side of figure 8, Peacock et al.), the method comprising the steps of: 
	providing a construction site elevator system including a frame structure (hoisting beam 40 and 			safety structure 1, figure 8, Peacock et al.) and an elevator (working platform 10, figure 			8, Peacock et al.) within the frame structure, wherein the elevator has a car (elevator car 		1, figure 1, Peacock 2) the frame structure is configured to be insertable into an elevator 		shaft (shaft S’, figure 8) and mountable at different positions on the elevator shaft 			(hoisting beam 40 and safety structure 1 are mounted in different positions as 				construction progresses, see paragraph [0088]); 
	temporarily mounting the construction site elevator system at a first position in an elevator 			shaft of the construction site with a mounting means (safety structure 1 is a structural 			equivalent to the “one or more beams” as described in the Applicant’s Specification on 			page 3, line 31, with means 2 that prevent downward movement when mounted in 			position, see paragraph [0055] and figure 1, Peacock et al.) to temporarily bridge at least 		part of the distance between the top stop of the jump lift and the top work level of the 			construction site wherein the first position can be the top stop (in the combination of 			Peacock et al. and Peacock 2, the elevator system of Peacock 2 can be inserted at the 			top stop of Peacock et al.); 
	removing the mounting means (safety structure 1 via means 2, Peacock et al.) from the first 			position; 
	lifting the construction site elevator system to a second position (position higher than the first 			position) in the elevator shaft; and 
	mounting the construction site elevator system (40, 10, 1, Peacock et al.) at the second position 			in the elevator shaft with the mounting means.  
	Regarding claim 31, Peacock et al. further teach:
including performing the lifting by raising the construction site elevator system gradually (see paragraph [0088], “as the work progresses, the delimited range of movement is shifted upwards by removing the said structure 1…implemented by raising the hoisting beam 40,” lines 1-5).

	Claims 18-23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (US 20100018809 A1) in view of Peacock et al. (US 20140000987 A1, Applicant’s cited prior art, henceforth referred to as “Peacock 2”), and further in view of Black et al. (US 6079520 A).
	Regarding claim 18, Peacock et al. and Peacock 2 teach: 
The elevator system according to Claim 15.
	Peacock et al. and Peacock 2 do not teach:
wherein the elevator includes a car in the frame structure and the frame structure includes at least two cavities formed therein for entering and/or leaving the car.  
	However, Black et al. teaches:
An elevator system with a frame structure,
wherein the elevator (elevator unit 20, figure 13) includes a car (elevator car 80, figure 13) in the frame structure (frame 24, shown in figure 1) and the frame structure includes at least two cavities (access openings 46, shown in figure 1, access opening 56, shown in figure 14) formed therein for entering and/or leaving the car.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elevator unit of Black et al. in the elevator system taught by Peacock et al. and Peacock 2 to simplify positioning of the construction elevator within the second shaft. The elevator taught by Black et al. is prefabricated in one piece so it is movable as a unit. It can be lifted and lowered in one step, whereas the elevator of Peacock et al. is repositioned with several steps. 
	Regarding claim 19, Black et al. further teach:
including doors (sliding doors 48, figure 13) for closing the cavities are provided at the at least two cavities (access openings 46, figure 13) in the frame structure.  
	Regarding claim 20, Black et al. further teach:
wherein the at least two cavities are a top cavity (top access opening 46, figure 13) and a bottom cavity (bottom access opening 46, figure 13).  
	Regarding claim 21, Black et al. further teach:
wherein the elevator includes a car (elevator car 80, figure 13) in the frame structure (24) and the frame structure includes at least three cavities (access openings 46, figure 13, access opening 56, figure 14) for entering and/or leaving the car.  
	Regarding claim 22, Black et al. further teach:
including doors (sliding door 48, figure 13, provided at top and bottom access openings 46) for closing the cavities are provided at at least two of the at least three cavities in the frame structure.  
	Regarding claim 23, Black et al. further teach:
including doors (sliding door 48, figure 13, provided at top and bottom access openings 46) for closing the cavities are provided only at a top cavity (top access opening 46) and a bottom cavity (bottom access opening 46) of the at least three cavities (top 46, bottom 46, 56).  
	Regarding claim 29, the combination of Peacock et al., Peacock 2, and Black et al. further teaches:
wherein a bottom stop (bottom floor of elevator unit 20, Black et al.) of the construction site elevator system corresponds to the top stop of the jump lift (platform M, elevator car K, right side of figure 8, Peacock et al.).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the elevator unit of Black et al. to align with the top stop of the jump lift of Peacock et al. to transfer people and materials on the common floor and raise them to an upper construction level with the elevator unit.

	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Peacock et al. (US 20100018809 A1) in view of of Black et al. (US 6079520 A).
	Regarding claim 32, Peacock et al. teach:
An elevator system comprising: 
	a first elevator shaft (shaft S, figure 8) and a second elevator shaft (shaft S’, figure 8); 
	a jump lift (platform M, elevator car K, right side of figure 8, see paragraph [0085], “a jump-lift 			can be carried out and platform M is also moved upwards,” lines 29-30) arranged in the 			first elevator shaft; 	
	a construction site elevator system (hoisting beam 40, working platform 10, safety structure 1, 			left side of figure 8) arranged in the second elevator shaft for temporarily bridging at 			least part of a distance between a top stop of the jump lift (top stop of elevator car K) in 			the first elevator shaft (shaft S) and a top work level (top stop of platform 10) of the 			elevator system; 
	wherein the construction site elevator system includes a frame structure (hoisting beam 40 and 			safety structure 1, figure 8) and an elevator (working platform 10, figure 8) within the 			frame structure (between beam 40 and structure 1); and 
	wherein the frame structure is insertable into the second elevator shaft and is selectively 			mountable at different positions on the second elevator shaft (see paragraph [0088], “In 		the method, as work progresses, the delimited range of movement is shifted upwards 			by removing the said structure 1, preferably along the guide rails. Such removal of the 			structure 1 is preferably implemented by raising the hoisting beam 40,” lines 1-5).  

	Peacock et al. does not teach:
at least three vertically spaced apart cavities wherein doors are provided only at a top cavity and a bottom cavity and the frame structure is mountable at the top stop.
	However, the combination of Peacock et al. and Black et al. teaches:
wherein the frame structure includes at least three vertically spaced apart cavities (access openings 46, 	Black et al., col. 3, lines 5-8, “As shown in FIG. 1, there are two access openings 46 to permit 	travel between two floors in the building, however, there could be more or fewer access 	openings 46.”) for entering and/or leaving the elevator and wherein doors for closing the 	cavities are provided on the frame structure only at a top cavity and a bottom cavity of the at 	least three cavities (in the combination of Peacock et al. and Black et al., access openings 46 are 	provided for as many floors as desired for the height of the elevator system, doors are only 	necessary at the floors currently being serviced, which in the case of Peacock et al. and a 	building under construction may only be the bottom and top floors of the system); and
wherein the frame structure is insertable into the second elevator shaft and is selectively mountable at 	different positions on the second elevator shaft including at the top stop (the system of Black et 	al. is fully self-contained and would replace the working platform and car construction in the 	second elevator shaft of Peacock et al., making it mountable at the top stop).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elevator unit of Black et al. in the elevator system taught by Peacock et al. to simplify positioning of the construction elevator within the second shaft. The elevator taught by Black et al. is prefabricated in one piece so it is movable as a unit. It can be lifted and lowered in one step, whereas the elevator of Peacock et al. is repositioned with several steps.

Response to Arguments
	Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. On page 9, last paragraph through page 10, paragraph 5 Applicant argues that Peacock et al. does not anticipate claims 15 and 30 as presently amended. Examiner agrees; however, this argument is rendered moot by the rejection above. 
	From the bottom of page 10 through page 11, Applicant argues that one of ordinary skill in the art would not modify Peacock with Black et al. as the increased cost would exceed the benefit of simplified positioning. Examiner respectfully disagrees, the elevator system of Black et al. is manufactured offsite and is transportable as a whole. The simplified positioning and efficiency of installation create a significant time savings that is invaluable during a construction project.
	Page 11, last paragraph through page 12, first paragraph, Applicant argues that new independent claim 32 is patentable over the prior art. Examiner respectfully disagrees, claim 32 is rendered unpatentable by Peacock et al. and Black et al. as outlined in the rejection above.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654